DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)1, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080120676 A1 Morad; Amir et al. (hereafter Morad), and further in view of US 9986288 B2 Besehanic.
Regarding claim 1, Morad discloses A method of processing videos (Fig.1), comprising: obtaining a video to be transcoded (Fig.4, [177], [180]), the video comprising a plurality of frames ([57]); setting a test object in each of the plurality of frames of the video to be transcoded ([56], [78], wherein an object to be inspected in a frame is generated by a control command and the object is the test object); transcoding the video using a predetermined video transcoding mechanism and obtaining the transcoded video (Fig.2, [04], [51], [177], wherein the transcoding uses a certain compression algorithm from set of standardized compression algorithms); extracting a test object from each of a plurality of frames of the transcoded video ([78]). 
Morad fails to disclose determining a transcoding result based at least in part on the test object extracted from each of the plurality of frames of the transcoded video.
However,  Besehanic teaches determining a transcoding result based at least in part on the test object extracted from each of the plurality of frames of the transcoded video (Fig.2, col.8 lines 17-20, col.11 lines 27-29, col.18 lines 17-34, wherein the metering metadata (e.g. watermark, signature) to be inspected is the test object, by which some media would be identified and be transcoded).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of processing videos disclosed by Morad to include the teaching in the same field of endeavor of Besehanic, in order to provide techniques for monitoring exposure to streaming media, as identified by Besehanic. 
Regarding claims 11, 18, see the rejection for claim 1.
Claim(s) 2-8, 12-16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad, in view of Besehanic, and further in view of US 20170109858 A1 Jiang; Gangyi et al. (hereafter Jiang).
Regarding claims 2, 12, 19, Jiang teaches The method of claim 1, wherein the test object in each of the plurality of frames comprises a video parameter or a quantity of the test object ([11], [139]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Morad, Besehanic and Jiang before him/her, to modify method of processing videos disclosed by Morad to include the teaching in the same field of endeavor of Besehanic and Jiang, in order to provide techniques for monitoring exposure to streaming media, as identified by Besehanic, and provide a zero-watermarking registration and detection method for high efficiency video coding (HEVC) video streaming against requantization transcoding, as identified by Jiang.
Regarding claims 3, 13, 20, Jiang teaches The method of claim 2, further comprising: generating a first sequence based on arranging, frame by frame, the video parameter or the quantity of the test object set in each of the plurality of frames of the video to be transcoded; generating a second sequence based on arranging, frame by frame, the video parameter or the quantity of the test object extracted from each of the plurality frames of the transcoded video ([62], [143]); and comparing the first sequence with the second sequence; and determining that the video has been successfully transcoded in response to determining that the first sequence matches the second sequence ([45]).  
Regarding claims 4, 14, Jiang teaches The method of claim 3, wherein the video parameter comprises a video frame serial number, and wherein the method further comprises: in response to determining that at least one part of the first sequence does not match at least one part of the second sequence, determining at least one frame corresponding to the at least one unmatched part as a verification video frame; and determining that the video has been successfully transcoded in response to determining that the verification video frame meets a predetermined transcoding condition ([05]-[06], [137]-[139]). 
Regarding claims 5, 15, Besehanic teaches The method of claim 2, wherein the video parameter comprises a number of audio frames, and wherein the method further comprises: acquiring a current number of audio frames that appear before each of the plurality of frames of the transcoded video; and determining that the video has been successfully transcoded in response to determining that the current number of audio frames is the same as a number of audio frames contained in the test object extracted from each of the plurality of frames of the transcoded video (col.9 lines 39-48).
Regarding claim 6, Jiang teaches The method of claim 2, wherein the video parameter comprises a video frame resolution ([141]), and wherein the method further comprises: Morad discloses acquiring a current video frame resolution of each of the plurality of frames of the transcoded video; in response to determining that the current video frame resolution is different from a video frame resolution contained in the test object extracted from each corresponding frame of the transcoded video, determining at least one frame of the transcoded video having the video frame resolution different from the current video frame resolution as a verification video frame; and determining that the video has been successfully transcoded in response to determining that the verification video frame meets a predetermined transcoding condition ([04], [84], [97]).
Regarding claim 7, Morad discloses The method of claim 2, wherein the video parameter comprises a video frame color space, and wherein the method further comprises: acquiring a current video frame color space of each of the plurality of frames of the transcoded video; in response to determining that the current video frame color space is different from a video frame color space contained in the test object extracted from each corresponding frame of the transcoded video, determining at least one frame of the transcoded video having the video frame color space different from the current video frame color space as a verification video frame; and determining that the video has been successfully transcoded in response to determining that the verification video frame meets a predetermined transcoding condition ([147]-[152]).
Regarding claims 8, Morad discloses The method of claim 2, wherein the video parameter comprises video frame encapsulation information, and wherein the method further comprises: acquiring current video frame encapsulation information of each of the plurality of frames of the transcoded video; in response to determining that the current video frame encapsulation information is different from video frame encapsulation information contained in the test object extracted from each corresponding frame of the transcoded video, determining at least one frame of the transcoded video having the video frame encapsulation information different from the current video frame encapsulation information as a verification video frame; and determining that the video has been successfully transcoded in response to determining that the verification video frame meets a predetermined transcoding condition ([73], [147], [152]). 
Regarding claim 16, Morad discloses The system of claim 12, wherein the video parameter comprises at least one of a video frame resolution, a video frame color space, or video frame encapsulation information. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad, in view of Besehanic and Jiang, and further in view of US 20190180454 A1 CHOUDHURY et al. (hereafter CHOUDHURY).
Regarding claim 9, CHOUDHURY teaches The method of claim 2, further comprising: setting the quantity of the test object at a predetermined position of each of the plurality of frames of the video to be transcoded; and recognizing the quantity of the test object in each of the plurality of frames of the transcoded video using a predetermined recognition algorithm ([58], [72]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Morad, Besehanic, Jiang and CHOUDHURY before him/her, to modify method of processing videos disclosed by Morad to include the teaching in the same field of endeavor of Besehanic, Jiang and CHOUDHURY, in order to provide techniques for monitoring exposure to streaming media, as identified by Besehanic, and provide a zero-watermarking registration and detection method for high efficiency video coding (HEVC) video streaming against requantization transcoding, as identified by Jiang, and provide detecting motion dragging artifacts for dynamic adjustment of frame rate conversion settings, as identified by CHOUDHURY.
Claim(s) 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad, in view of Besehanic and Jiang, and further in view of US 20190066254 A1 TUNG.
Regarding claims 10, 17, TUNG teaches  The method of claim 1, wherein the test object comprises a two-dimensional code ([58]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Morad, Besehanic, Jiang and TUNG before him/her, to modify method of processing videos disclosed by Morad to include the teaching in the same field of endeavor of Besehanic, Jiang and TUNG, in order to provide techniques for monitoring exposure to streaming media, as identified by Besehanic, and provide a zero-watermarking registration and detection method for high efficiency video coding (HEVC) video streaming against requantization transcoding, as identified by Jiang, and increase certainty of the detection of a watermark embedded in an image, as identified by TUNG.


Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection: US 9210208 B2, US 20120163442 A1, EP 3361747 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487